 



EXHIBIT 10.1
SEPARATION AGREEMENT
This Separation Agreement (“Agreement”), effective as of the 1st day of
January 2006 (the “Effective Date”), is entered into by and between Spark
Networks plc, an English public limited company (the “Company”), with its
registered office at 24/26 Arcadia Avenue, Finchley Central, London N3 2JU, UK,
and Joe Shapira, an individual, residing at [PERSONAL ADDRESS] (the “Director”).
Recitals:
     A.     Whereas the Company and Director are parties to that certain
Employment Agreement, effective as of March 1, 2005 (the “2005 Employment
Agreement”).
     B.     Whereas, except as expressly set forth herein, the Company and
Director each wish to terminate the 2005 Employment Agreement, in its entirety,
and replace it with this Agreement.
     C.     Whereas the Director wishes to resign from his executive
responsibilities at the Company and remain the Chairman of the Company’s Board
of Directors (the “Board”) and the Company desires the same.
In consideration of the promises and respective covenants and agreements of the
parties herein contained, and intending to be legally bound, the parties hereto
agree as follows:
1.     Directorship. The Company and Director hereby agree that, effective as of
the Effective Date, Director will serve as a non-executive Chairman of the Board
of Directors of the Company, on the terms and conditions set forth in this
Agreement and, except as set forth in Article 8 below, that the 2005 Employment
Agreement and any related employment and/or compensation arrangements that
Executive has with the Company, whether oral or written, shall terminate, in
their collective entirety, on the Effective Date hereof. Director hereby
acknowledges that he has received all salary, compensation and benefits due him
pursuant to the terms of the Employment Agreement.
2.     Term. Director’s appointment to the Board shall extend until the
Company’s next annual general meeting and shall continue as long as Director is
continuously reelected to the Board by the shareholders of the Company, unless
Director resigns or is removed in accordance with the terms of the Company’s
Memorandum and Articles of Association and applicable law.
3.     Duties of Director. Director shall fulfill the necessary duties as the
Chairman of the Board. The Board shall determine the Board committee
appointments, if any, that are appropriate for Director. Director is expected to
attend at least four (4) Board meetings and, if applicable, four (4) committee
meetings per year in Los Angeles. In addition, Director shall be available on an
as-needed basis for Board meetings by conference call, to execute written
resolutions and for such other matters as the Company may reasonably require.

 



--------------------------------------------------------------------------------



 



4.     Compensation and Related Matters.
     4.1     Cash Compensation: The Company agrees that, within ten (10) days of
receipt by the Company of a duly executed original of this Agreement, the
Company shall pay to Director severance pay in the lump sum amount of $125,000,
minus all applicable state and federal withholdings. In addition, for his
services as a director , the Company shall pay Director a director’s fee at the
rate of $30,000 per year, payable in monthly installments of $2,500 each for
each month of service, in arrears, beginning with the fee payable for service as
a director for January 2006. In addition, Director shall receive $1,000 for his
in-person attendance at a Board or committee meeting and $500 for his attendance
at a telephonic Board or committee meeting. The Company shall also reimburse
Director for all approved expenses that are incurred in the performance of his
duties.
     4.2     COBRA Coverage: The Company shall pay for up to eighteen
(18) months of COBRA insurance coverage for Director, commencing on January 1,
2006 and terminating on June 30, 2007, or until covered under another plan,
which ever occurs first, pursuant to the provisions of COBRA.
     4.3     Share Options. Director shall retain all share options previously
awarded to Director and such options shall vest and become exercisable on the
terms set forth in any option certificates relating thereto.
     4.4     Return of Company Property Following Termination. Upon termination
of Director’s service on the Board, for whatever reason, Director shall return
all books, documents, papers, materials and any other property which relates to
the business of the Company (or any subsidiary, affiliated, or holding
companies) which may be in Director’s possession or under the Director’s power
or control.
5.     Use of Office; Email Access.
     5.1     From the Effective Date through February 28, 2006, Director shall
be permitted reasonable access to Director’s former office at the Company
premises (the “Former Office”); provided, however, when Director is not present
at the Company’s premises and using the Former Office, the Company may use the
Former Office for any purpose that the Company deems appropriate. At all times
while on Company premises, although no longer a Company employee, Director
agrees to adhere to the Company’s policies and procedures, in effect from time
to time.
     5.2     Through June 30, 2006, Director shall continue to have access to
the e-mail address joe@spark.net., provided that Director continues to serve as
a director of the Company. From July 1, 2006 through December 31, 2006, the
Company shall forward all e-mail received by Company at the e-mail address
referenced above to the personal e-mail address of Director’s choosing, provided
that Director continues to serve as a director of the Company. Director shall
promptly inform and forward to appropriate personnel at the Company any business
related emails for response by the Company.
6.     Indemnification; Insurance. To the fullest extent permitted by the
Company’s charter documents and applicable law, the Company agrees to defend and
indemnify Director and hold Director harmless against any demand, claim, cause
of action, action, loss, and/or liability that is made against Director, and/or
that Director incurs, including but not limited to attorneys fees and

2



--------------------------------------------------------------------------------



 



costs, whether arising from or relating to Director’s Employment Agreement,
employment with the Company, service as a director of the Company, or otherwise.
The Company agrees to use its best efforts to purchase and maintain adequate
Directors’ and Officers’ liability insurance from a reputable and financially
sound insurer with coverage limits to be determined by the Board and with
provisions that will provide coverage for Director as a director as well as
coverage as a former director following any termination of Director’s services
as director.
7.     Release of Employment Claims. In exchange for the agreements contained in
Paragraph 4, 5, and 6 above, and in consideration of the further agreements set
forth below, Director agrees unconditionally and forever to release and
discharge the Company, as defined above, from any and all employment termination
claims, actions, causes of action, demands, rights, or damages of any kind or
nature which he may now have, or ever have, whether known or unknown, including
, but not limited to, any claims for wrongful or unlawful discharge or demotion;
violation of public policy; failure to pay wages, benefits, vacation pay,
severance pay, attorneys’ fees, or other compensation of any sort;
discrimination or harassment on the basis of age, race, color, sex, gender,
national origin, ancestry, religion, disability, handicap, medical condition,
marital status, sexual orientation or any other protected category; any claim
under Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the California Fair Employment and Housing Act, or
Section 1981 of Title 42 of the United States Code; violation of COBRA;
violation of any safety and health laws, statutes or regulations; violation of
ERISA; violation of the Internal Revenue Code; or any other claim for damages,
whether statutory, compensatory or punitive, reinstatement, and/or other
equitable and/or statutory relief for termination of Director’s employment
and/or Employment Agreement and/or separation from the Company (collectively
“Employment Claims”)
          With respect to the Employment Claims released hereunder, Director
further agrees knowingly to waive the provisions and protections of Section 1542
of the California Civil Code, which reads:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
8.     Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above to Director and, if to Company, addressed to 8383 Wilshire
Blvd., Suite 800, Beverly Hills, CA 90211, Attention: General Counsel, or to
such other address as any party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

3



--------------------------------------------------------------------------------



 



9.     Release of Age Claims. As a part of this Agreement, Director expressly
agrees to release any rights or claims arising out of the Federal Age
Discrimination in Employment Act (“ADEA”) 29 U.S.C. § 621, et seq., and in
connection with such waiver:
          (a)     Director is hereby advised to consult with an attorney prior
to signing this Agreement;
          (b)     Director shall have a period of twenty-one (21) days from the
date of receipt of this Agreement in which to consider the terms of this
Agreement. Director may sign this Agreement at any time during the 21 day
period; and
          (c)     Director may revoke this Agreement at any time during the
first seven (7) days following his execution of the Agreement, and this
Agreement shall not be effective or enforceable until the (7) day revocation
period has expired.
10.     Miscellaneous.
     10.1     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflicts of law.
     10.2     This Agreement shall be construed under the laws of the State of
California, both procedural and substantive.
     10.3     Sections 8 of the 2005 Employment Agreement (relating to
confidentiality) shall remain in full force and effect and shall survive the
termination of the 2005 Employment Agreement and this Agreement. Similarly, any
other agreements related to confidentiality and between Director and the Company
shall remain in full force and effect in accordance with their terms.
     10.4     This Agreement constitutes the entire agreement between Director
and the Company concerning the subject matter hereof. Other than as expressly
set forth herein, no covenants, agreements, representations, or warranties of
any kind have been made to any party hereto. All prior discussions and
negotiations have been and are merged and integrated into, and are superseded
by, this Agreement.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year first above written.
Spark Networks plc

         
By:
  /s/ David Siminoff   /s/ Joe Y. Shapira
 
       
 
  Name: David Siminoff   Joe Y. Shapira
 
       
 
  Title: Chief Executive Officer    

4